Clark, J.
Plaintiff has appealed from judgment on verdict directed in an action for damages for fraud in the sale of securities.
The measure of damages in such case is the difference at time of sale in value of the securities as they were represented and as they were. On this matter plaintiff was put to proof and failed, the only evidence worthy of note being that some months later a receiver was appointed for the' corporation issuing the securities.-- This was insufficient to support an assessment of damages, as the trial court correctly held.
Affirmed.
McDonald, C. J., and Potter, Sharpe, North, Fead, Wiest, and Btttzel, JJ., concurred.